
	

114 HRES 269 IH: Expressing the sense of the House of Representatives regarding the need for investigation and prosecution of war crimes and crimes against humanity, whether committed by officials of the Government of Syria or other parties to the civil war in Syria, and calling on the President to direct the United States representative to the United Nations to use the voice and vote of the United States to immediately promote the establishment of a Syrian war crimes tribunal, and for other purposes.
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 269
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Smith of New Jersey (for himself, Mr. Pitts, and Mr. Paulsen) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the need for investigation and
			 prosecution of war crimes and crimes against humanity, whether committed
			 by officials of the Government of Syria or other parties to the civil war
			 in Syria, and calling on the President to direct the United States
			 representative to the United Nations to use the voice and vote of the
			 United States to immediately promote the establishment of a Syrian war
			 crimes tribunal, and for other purposes.
	
	
 Whereas the Government of Syria is reported to have engaged in widespread torture, rape, employment of starvation as a weapon of war, and massacre of civilians, including by means of chemical weapons;
 Whereas other parties to the civil war in Syria, including the al-Nusra Front and the Islamic State of Iraq and the Levant, are reported to have engaged in torture, rape, summary execution of government soldiers, kidnapping for ransom, and violence against civilians, including Christians and others who are not Sunni Muslims;
 Whereas these and other actions perpetrated by the Government of Syria and other parties to the civil war in Syria may constitute war crimes and crimes against humanity;
 Whereas Syria is not a state-party to the Rome Statute and is not a member of the International Criminal Court;
 Whereas the international community has previously established tribunals through the United Nations to bring justice in specific countries where there have been war crimes and crimes against humanity;
 Whereas such tribunals, including the International Criminal Tribunal for the former Yugoslavia, the International Criminal Tribunal for Rwanda, and the Special Court for Sierra Leone, have successfully investigated and prosecuted war crimes and crimes against humanity, and there are many positive lessons to be learned from these three tribunals; and
 Whereas the United States supports the collection and analysis of documentation related to the ongoing violations of human rights, the coordination of Syrian and international actors working on documentation and transitional justice efforts, and education and outreach on transitional justice concepts and processes, including efforts of the Syria Justice and Accountability Center sponsored by the United States and various other states and multilateral institutions: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States should urge the Government of Syria and other parties to the civil war in Syria to implement an immediate cease fire and engage in negotiations to end the bloodshed;
 (2)the United States should publicly declare that it is a requirement of basic justice that war crimes and crimes against humanity, whether committed by officials of the Government of Syria, or other parties to the civil war in Syria, should be investigated and prosecuted;
 (3)the President should direct the United States representative to the United Nations to use the voice and vote of the United States to immediately promote the establishment of a Syrian war crimes tribunal, a special court to prosecute the perpetrators of such serious crimes committed during the civil war in Syria;
 (4)in working with other countries to establish a Syrian war crimes tribunal, the United States should promote judicial procedures that enable the prosecution of the most culpable persons guilty of directing such serious crimes;
 (5)the United States should continue its efforts to collect and analyze documentation related to ongoing violations of human rights and make collection of information that can be supplied to a Syrian war crimes tribunal for use as evidence to support the indictment and trial of any person involved in the civil war in Syria and responsible for war crimes or crimes against humanity in Syria an immediate priority; and
 (6)the United States should urge other interested states to apprehend and deliver into the custody of a Syrian war crimes tribunal persons indicted for war crimes or crimes against humanity in Syria and urge such states to provide information pertaining to such crimes to the tribunal.
			
